DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 as presently presented results in the claim requiring the housing having a front cutting surface with a front face having a first opening and a second opening located distal to the first opening and configured to allow passage of a guidewire therethrough. Applicant does not have support in the specification for the housing having both a front cutting surface and two openings, one for the cutter and one for the guidewire. 
The only embodiments which depicts the housing having a front cutting surface are seen in Figs. 6A-6F and 18A-18B. In all of the figures and disclosure where the housing has a beveled, front cutting surface (113), the housing is cylindrical with only one opening (for the cutter) and the guidewire lumen opening is located in the cutter rather than the housing. (See Fig. 6D clearly chowing the guidewire lumen and distal opening are part of the cutter 108, rather than the housing 104; see also specification paragraph [0104] as numbered in the published application 2016/0228146).
Conversely, in the embodiments where the housing has a curved front face with openings through which the blade extends and a separate opening for a guidewire, there is no disclosure of the housing having a front cutting surface. Applicant’s specification has not provided sufficient support for a device where the housing has a front cutting surface in combination with two separate openings, one for the cutting blades to extend and one for the guide wire.
For the purposes of examination, this limitation is being interpreted as follows: “a housing coupled to the catheter, the housing comprising a front cutting surface disposed at a distal end of the housing, the housing further including a front face having a first opening; wherein the device has a second opening located distal to the first opening and configured to allow passage of a guidewire therethrough”. This interpretation is supported by applicant’s disclosure, specifically, the embodiment as seen in Figs. 6A-6F and 18A-18B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  previously cited Pintor (US Pat No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919).

    PNG
    media_image1.png
    785
    942
    media_image1.png
    Greyscale

Regarding claim 5, Pintor teaches a device for removing material from a body lumen (See Col. 5, lines 15-40), the device comprising:
a catheter (12) having a proximal end (14), a distal end (16), and a catheter lumen (20) extending therethrough;
a housing (21 & 38) coupled to the catheter, the housing comprising a front face (41) having a first opening (formed by flange 41) and the device having a second opening (39) located distal to the first opening and configured to allow passage of a guidewire therethrough (See Figs. 1, 4, 6, 16, and 18; Col. 5, lines 21-25, “the cutter 22 may also have a central lumen”; 
a cutter (22) protruding through the first opening (See Fig. 6; Col. 9, lines 44-50), the cutter including a plurality of cutting edges (46 & 47) disposed within the housing and protruding distally from the front face of the housing (See Fig. 6 and note that the helical cutter has a multiple windings (multiple cutting edges), and it protrudes distally from the opening in the face of the housing; See also Col. 8, lines 62-68 which states that the thread 46 “may comprise a plurality of radially outstanding blades or projections preferably arranged in a helical pattern” and Col. 9, lines 10-15)
wherein the plurality of cutting edges are disposed symmetrically about a longitudinal axis of the cutter and at a same position along the longitudinal axis of the cutter; (See Figs. 21 and 22; Note Col. 36, line 44 through Col. 37, line 7 describing two cutting flanges (260 and 262) each of which has a cutting edge (264 and 266). Note that 260 and 262 are symmetrical about the longitudinal axis and also located at the same position along the longitudinal axis). Pintor states “In the illustrated embodiment, cutting flanges 260 and 262 are carried distally of the tubular body 256.  However, the cutting flanges 260 and 262 may alternatively be carried within the tubular body 256.” (Col. 37, lines 1-4). These teachings1  are deemed sufficient to meet the limitations as claimed. 

Pintor further teaches a torque shaft (24) extending through the catheter lumen and coupled to the cutter for rotating the cutter relative to the catheter (See Fig. 2; Col. 5, lines 15-25). 
Pintor does not explicitly teach the housing comprises a front cutting surface disposed at a distal end of the housing. Pintor does show a bevel at the distal end of the housing in Fig. 5A, however the specification is silent as to whether or not the bevel is a cutting surface.
Bundy teaches an analogous medical device for removing material from a body lumen (See Abstract) which features a helical cutter (4) which protrudes from the distal end of  a housing (See Figs. 5-8) where the housing comprises a front cutting surface (10) disposed at a distal end of the housing (See Figs. 5-8 and 9-10; Col. 4, lines 18-40). Bundy teaches the beveled cutting edge (10) aids the device in cutting and removing lesions within the blood vessels (See Col. 4, line 44 through Col. 5, line 30).
It would have been obvious to one of ordinary skill in the art at the time of invention to include the beveled cutting edge (10) at the distal end of the housing as taught by Bundy to the housing in the device as taught by Pintor since Pintor already shows a bevel at the distal end of the housing and the additional cutting surface at the distal end of the housing would aid the device in removing lesions from the blood vessel being treated.
Regarding claim 6, modified Pintor further teaches the housing is a cylindrical housing attached at the distal end of the catheter (See Figs. 2 and 6).
Regarding claim 7, modified Pintor further teaches the cutter comprises a proximal cutter portion comprising a shaft and a distal cutter portion mounted around the shaft of the proximal cutter portion. (See annotated Fig. 6). Note that the proximal portion includes a shaft (cylindrical) element and that the distal portion of the cutter threads (46) are wrapped around that shaft.
Regarding claim 8, modified Pintor further teaches a ferrule (See annotated Fig. 6) comprising a distal bearing surface (48) configured to bear against a proximal surface of the cutter (See Fig.6; Col. 12, lines 19-28).
Regarding claim 9, modified Pintor further teaches the distal cutter portion comprises at least one helical cutting edge (46) (See annotated Fig. 6; Col. 9, lines 24-43 which discusses various pitch spacing of the cutting threads).
Regarding claim 10, modified Pintor further teaches the proximal cutter portion comprises a number of helical cutting edges greater than the at least one helical cutting edge of the distal cutter portion (See annotated Fig. 6; Col. 9, lines 24-43 which discusses various pitch spacing of the cutting threads).
Regarding claim 11, modified Pintor further teaches a drive mechanism (motor 90) at the proximal end of the catheter coupled to the torque shaft for rotating the cutter. (See Fig. 9; Col. 19, lines 20-22).
Regarding claim 12, .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Pintor et al (US Pat. No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919) as applied to claim 5 above and further in view of previously cited Straub (US Pat. No. 5,876,414).
Regarding claim 13, modified Pintor teaches the device of claim 5 as set forth above. Modified Pintor does not teach the torque shaft has at least one helical conveyor member wound about an exterior such that rotation of the torque shaft conveys material across a length of the torque shaft. Modified Pintor teaches the occlusive material is removed via vacuum (See Col. 28, line 46 through Col. 29, line 10).  
Straub teaches an analogous device for removing occlusive material from the body lumen of a patient where the device includes a cutter (14 & 16) and a torque shaft (32) with a helical member wound around the exterior of the shaft (See Fig. 4) such that rotation of the torque shaft conveys material across a length of the torque shaft. (See Figs. 1-4; Col. 1, lines 45-59; Col. 2, lines 15-20; Col. 3, lines 25-29 and Col. 4, lines 8-15). Straub teaches the helical shape of the torque shaft conveys material proximally through the catheter and that this arrangement is advantageous since it “…ensures immediate and continuous withdrawal of dislodged or detached particles so as to reliably prevent these particles from passing into the circulation of the blood stream.” (See Col. 1, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to add the helical member around the torque shaft taught by Straub to the modified Pintor device, since the addition of the helical member would help in efficiently and effectively remove occlusive material with or without the use of vacuum making the device more reliable and efficient.
Claim 14 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Pintor et al (US Pat. No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919) as applied to claim 5 above and further in view of previously cited Banko (US Pat. No. 3,945,375).
Regarding claim 14, modified Pintor teaches the device of claim 5 above but does not expressly teach the plurality of cutting edges are fluted cutting edges.
Banko teaches an analogous medical cutting device with a helical cutter (37) that has fluted cutting edges (See Figs. 3&7; Col. 4, lines 20-36). Banko teaches the fluted cutter provides a further advantage since the rotation of the fluted cutter produces a backwards force which aids in sweeping the cut particles away from the opening in the housing of the cutter and backwards out of the instrument. (See Col. 6, lines 24-29).
It would have been obvious for one of ordinary skill in the art at the time of invention to further modify the device of modified Pintor to have the already helical cutter have fluted cutting edges since fluted cutters are known to aid in clearing cut material backwards along the cutter. Further modifying Pintor to have fluted cutting edges would aid in the removal of cut tissue making the device more effective.

Claim(s) 15, 21-24 Claims 5-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited To et al (WO 00/54659) in view of Wulfman et al (US PG Pub 2004/0006358) in view of Wulfman et al (US PG Pub 2002/0007190).
Regarding claim 15, To teaches a method for removing material from a body lumen, the method comprising:
providing an atherectomy device (10) comprising: 

a housing (200) coupled to the elongated catheter (See Fig. 1B), the housing including a curved surface disposed at a distal end of the housing (See Fig. 1B) and an opening (204) forming a plane (extending between the opposing lowest points of the aperture) across the curved surface (See Figs. 1A, 1B, 1C); and 
a cutter (300) including a plurality of cutting edges (308) disposed within the housing (See Figs. 1A, 1B, 1C), wherein the plurality of cutting edges are disposed symmetrically about a longitudinal axis of the cutter (See Figs. 3A & 3B) and at a same position along the longitudinal axis of the cutter (See Figs. 3A & 3C);
positioning the opening adjacent to occlusive material to be removed (See page 4, lines 16-17); 
rotating the cutter (See page 4; lines 28-29) such that as the cutting edges rotate through the opening (See page 4; lines 32-34) the cutting edges protrude above the plane of the opening (since the plane is the lowest point of the opening, essentially just below in interior surface of the housing, as the cutter rotates, it will protrude above this plane) to engage the occlusive material outside of the opening (the occlusive material exists on the walls of the lumen, outside the opening and is drawn into the apertures for cutting. Since the occlusive material is connected, the cutter engages the material outside the opening as the material drawn in is sheared off); and removing the occlusive material (See page 4; lines 32-34; page 9, lines 15-25).
To does not explicitly teach in the embodiment as disclosed with reference to Fig. 1-15, the cutter further includes a conical dilator tip connected to a front of the housing and including an opening for allowing passage of a guidewire therethrough. To teaches an alternate 
Wulfman teaches an analogous intralumenal device and method for removing material in a blood vessel featuring an elongated catheter (40) with a housing (183) and a cutter assembly (180), the cutter further including a conical dilator tip (185 & 186) connected to a front of the housing (note Fig. 14B which shows the tip is connected to the housing ring 183) and including an opening (note opening in 186) for allowing the passage of a guidewire (11) therethrough. (See paragraph [0114]; See also Figs. 15-19).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the provided device in the method as taught by To to include a conical dilator tip with a passage for a guidewire attached to the front of the housing as taught by Wulfman since To already contemplates employing a conical nose cone, and nose cones with guidewires are widely employed in the art to aid in directing and position a device to the proper location in the vasculature.
Regarding claim 16, To as modified above teaches the method of claim 15 above and further teaches the housing is a cylindrical housing attached at the distal end of the elongated catheter (See Figs. 1A, 1C, and 5).
Regarding claim 17, To as modified above teaches the method of claim 15 above, and further teaches the cutter comprises a proximal cutter portion (but does not explicitly teach the cutter comprises a proximal cutter portion  (step down region 314) and a distal cutter portion (310). (See Figs. 3A-3B; page 11, lines 12-33).

It would have been obvious to one of ordinary skill in the art at the time of invention to make the cutter as taught by To separable into two portions, the distal cutter portion mounted on a shaft of the proximal cutter portion since it has been held to be within the level of skill in the art to make separable that which was previously one piece (See MPEP §2144.04(V)(C). Additionally, applicant’s own specification teaches embodiments with cutters made “in a unitary body” (See paragraph [0092] as published).
Regarding claim 18, To as modified above teaches the method of claim 17 above and further teaches the atherectomy device further comprises a ferrule (400) comprising a distal bearing surface (404) configured to bear against a proximal surface of the cutter. (See Figs. 4A &5; page 9, line 9 through page 10, line 26) 
Regarding claim 19, To as modified above teaches the method of claim 17 above and further teaches the distal cutter portion comprises at least one helical cutting edge. (See Figs. 3A-3C).
Regarding claim 20, To as modified above teaches the method of claim 19 above and further teaches the proximal cutter portion comprises a number of helical cutting edges greater than the at least one helical cutting edge of the distal cutter portion. (See Figs. 3A-3C; note that the proximal cutter has more than one helical cutting edge).
Regarding claim 21, To as modified above further teaches a method where the atherectomy device further comprises a drive mechanism (MDU) at the proximal end of the catheter coupled to a torque shaft for rotating the cutter. (See Fig. 8A-B; page 15, lines 26-29)
Regarding claim 22, To as modified above further teaches a method where the atherectomy device further comprises a lumen (102) extending through a torque shaft and the cutter (300 with lumen 320) accommodating passage of a guide wire (601). (See Fig. 1B; Page 9, lines 19-22).
Regarding claim 23, To as modified above further teaches a method where the torque shaft (104) has at least one helical conveyor member wound about an exterior (See Fig. 5) such that rotation of a torque shaft conveys material across a length of the torque shaft (See Fig. 5; Claim 41).
Regarding claim 24, To as modified above further teaches a method where the plurality of cutting edges are fluted cutting edges. (See Figs. 3A-3C; page 11, lines 15-20).

Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. §112, second paragraph rejections as applied to claims 21-23.
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. §112, first paragraph rejections, it appears applicant misunderstood the basis of the rejection. It is true that Figs. 1 A & 1B show a first opening 106 through which the cutter extends and a second distal opening 130 for the guidewire which is distal of the first opening. However, Figs. 1A&B do not show a front cutting surface on the housing as presently required in claim 5. The only embodiments which depicts the housing having a front cutting surface are seen in Figs. 6A-6F and 18A-18B. There is no “front cutting surface” disclosed in the embodiment seen in Figs. 1A&1B. In all of the figures and disclosure 
“FIGS. 6A and 6C illustrates another variation of cutter assemblies 102 where the housing 104 includes an opening 107 located on a front face of a cylindrical housing 104. The cylindrical housing 104 containing a cutter 108 therein. In such a variation, the front edge of the housing 104 can function as a front or forward cutting surface. As shown, the front cutting surface 113 can be beveled on an outside surface of the housing 104. Such a beveled feature reduces the risk of the cutting surface 113 from gouging or otherwise damaging the wall of a vessel. As noted above, the forward cutting surface 113 engages and removes tissue or plaque 4 when the device is advanced in a distal direction within a body lumen 2 as shown in below.” (emphasis added)

As stated in the Non-Final Rejection dated August 20, 2021 and restated above in the body of the 35 U.S.C. §112, first paragraph rejection, for the purposes of examination, this limitation is being interpreted as: “a housing coupled to the catheter, the housing comprising a front cutting surface disposed at a distal end of the housing, the housing further including a front face having a first opening; wherein the device has a second opening located distal to the first opening and configured to allow passage of a guidewire therethrough”. This interpretation is consistent with and supported by applicant’s disclosure.
Applicant next argues that Pintor fails to teach the second opening on the housing, however, as stated above, due to the 35 U.S.C. §112, first paragraph new matter issue, for the purposes of examination the claim is presently being interpreted as “a housing coupled to the catheter, the housing comprising a front cutting surface disposed at a distal end of the housing, the housing further including a front face having a first opening; wherein the device has a second 
With respect to claim 15, the Wulfman reference has been added to address the nose cone limitations as presented in the amendment.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771 
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
      
                                                                                                                                                                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The embodiment of the cutter shown in Figs. 21-22 in addition to the other statements of Pintor above as well as the following: Pintor also states “The tubular body 256 is rotationally carried by a housing 258 in a manner similar to that described in connection with previous embodiments.” (See Col. 36, lines 50-53). Additionally, Pintor expressly states that although a single thread is illustrated in the drawings (specifically as seen in Figs. 2-7), the thread 46 “may comprise a plurality of radially outstanding blades or projections preferably arranged in a helical pattern”. (See Col. 8, lines 35-68). Pintor goes on to state: “In addition, while the present cutter 22 is illustrated and described as having a single thread, one skilled in the art will appreciate that the cutter may also have multiple threads, a discontinuous thread, or no threads”. (See Col. 9, lines 11-15). All these statements taken together teach the cutter as disclosed in Fig. 6 may instead appear with the flanges as seen in the configuration shown in Fig. 21-22.